DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Remarks and Arguments
Claim Rejections under 35 USC 102/35 USC 103
Applicants arguments and amendments made in response to the rejection(s) of:
Claim(s) 1-3, 7-12, and 13-14, under 35 U.S.C. 102(a)(1) as being anticipated by Wentink (US 20070115882 A1).
Claim 4 is/are under 35 U.S.C. 103 as being unpatentable over Wentink in view of Chu (US 10492221 B1)
Claim 5 is/are under 35 U.S.C. 103 as being unpatentable over Wentink in view of Kwon (US 20060045048 A1).
Claim 6 is/are under 35 U.S.C. 103 as being unpatentable over Wentink in view of Asterjadhi(US 20140010211 A1)
have been considered and are persuasive. Accordingly, the prior art rejections of said claims are withdrawn.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 1, 3, and 5-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-18 of U.S. Patent No. 10,952,244. Although the claims at issue are not identical, they are not patentably distinct from each other because 
Claim 1 of Instant Application 
Claim 3 of Pat 10,952, 244 (Pat. ‘244)
1. An information processing device comprising:
1. A wireless communication system comprising:
circuitry configured to transmit an inducement frame for causing a first communication device to transmit a  first CF end frame for reducing a Network Allocation Vector; 
a first information processing apparatus including first control circuitry that transmits an inducement frame to cause a second information processing apparatus to transmit a second transmission suppression period reduction frame to reduce a transmission suppression period;
and transmit a second CF end frame to a second communication device after the transmission of the inducement frame,
the first control circuitry transmits a first transmission suppression period reduction frame to a third information processing apparatus at a predetermined time after transmitting the inducement frame;
Wherein the second CF-end frame is transmitted at a same time as the first CF end frame, the first CF end frame and the second CF End frame being transmitted a predetermined time after an inducement by the transmitted inducement frame.
wherein the first control circuitry transmits the first transmission suppression period reduction frame at a same time as the second transmission suppression period reduction frame.








Claim 3 of Pat 244’ differs from claim 1, of the Instant Application, in that Claim 3 recites generalized, “transmission suppression period” and  generalized “transmission suppression period reduction” frames whereas Claim 1 of the Instant Application, specifically recites, a NAV period (as a transmission suppression period) and a CF-End frame (as a transmission suppression period reduction frame), however these features are known in the prior art. Wentink (US 20070115882 A1) [Par. 49] teaches use of a NAV period for suppression transmissions and CF-end frame for reducing a NAV period. Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Claim 3 of Pat 244 to arrive at claim 1 of the Instant Application by relying on a NAV period and a CF-end frame in order to realize the desired functionality of the transmission suppression period and the transmission suppression period reduction frame.

Allowable Subject Matter
Claim(s) 1, 3, and 5-13 would be allowable pending resolution of the Double Patenting Rejection set forth in this Office Action.

The following is an examiner’s statement of reasons for allowance: 
With respect to claim 1, Wentink teaches an information processing device comprising circuitry configured to:
transmit an inducement frame for causing a first communication device to transmit a first CF end frame for reducing a Network Allocation Vector ([Fig. 10] shows the transmission of an inducement frame, Frame of a Transmit Opportunity (TXOP) with an end of transmit (EOT) Tag include”, for causing a first communication device, client, to transmit a CF end frame for reducing a Network Allocation Vector (NAV), “client responds to the AP by sending a CF-end frame”. ).
Wentink differs from claim 1, in that Wentink is silent on the circuity of the information processing device being further configured to: transmit a second CF-end frame to a second communication device after the transmission of the inducement frame, wherein the second CF-end frame is transmitted at the same time as the first CF-End frame, the first CF-end frame and the second CF-End frame being transmitted a predetermined time after an inducement by the transmitted inducement frame. Other prior art of record concerned with reducing of a Network Allocation Vector fail to remedy the deficiencies of Wentink with respect to claim 1.
Chu (US Patent No. 10,492,221) [Col. 24, Line(s) 9-18] teaches an information processing device with circuitry configured for transmitting a second CF-end frame transmitted at the same time as a first CF-end frame. However, Chu differs from claim 1, in that the information processing device of Chu is silent on the information processing device transmitting an inducement frame for causing a first device to transmit the first CF-End frame for reducing the NAV. Thus neither Chu nor Wentink teach or suggest the information processing device being configured to: transmit a second CF-end frame to a second communication device after the transmission of the inducement frame, wherein the second CF-end frame is transmitted at the same time as the first CF-End frame, the first CF-end frame and the second CF-End frame being transmitted a predetermined time after an inducement by the transmitted inducement frame, as arranged with the remaining elements of claim 1. Thus claim 1 is regarded as allowable in light of the prior art of record. Independent Claim(s) 9, 12, and 13, recite substantially the same features as claim 1, and are regarded as allowable for substantially the same reasons provided with regards to claim 1. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARELL A HAMPTON whose telephone number is (571)270-7162. The examiner can normally be reached 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 5712723795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TARELL A HAMPTON/               Examiner, Art Unit 2476                                                                                                                                                                                         




/AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476